Cite as 2017 Ark. App. 353


                    ARKANSAS COURT OF APPEALS
                                         DIVISION I
                                       No. CR-16-1032

                                                  Opinion Delivered: May   31, 2017
CHRISTOPHER L. OWENS, JR.
                                                  APPEAL FROM THE GRANT
                                APPELLANT         COUNTY CIRCUIT COURT
                                                  [NO. 27CR-16-6]
V.

STATE OF ARKANSAS                                 HONORABLE EDDY R. EASLEY,
                                                  JUDGE
                                  APPELLEE
                                                  AFFIRMED


                                 BART F. VIRDEN, Judge

           A Grant County jury convicted appellant Christopher Owens, Jr., of residential

 burglary and theft of property and sentenced him as a habitual offender to serve an aggregate

 term of fifty years in prison. Owens argues that the trial court erred in denying his directed-

 verdict motions because there was insufficient evidence to support his convictions. We

 affirm.

                                     I. Jury-Trial Testimony

           Jake Dodridge testified that on December 31, 2015, around 11:00 a.m., he arrived

 at his parents’ house in Traskwood to help move a dryer. He stated that he had known his

 parents’ neighbor, Curtis Rushing, who lived directly across the way from his parents, for

 approximately fifteen years. Dodridge stated that Rushing’s vehicles were gone and that no

 one appeared to be home. Dodridge testified that “[w]hen you’re in a small area, you know

 what people drive and you know what is normal and what ain’t.” Dodridge stated that he
                               Cite as 2017 Ark. App. 353

saw an unfamiliar car, which he described as “dirty white” with no hubcaps, parked halfway

up Rushing’s driveway. Dodridge then observed a man walking from Rushing’s carport to

the car in the driveway. Dodridge said that the man had “a look of shock” when he looked

up and saw Dodridge watching him. Dodridge said that approximately thirty minutes later

he saw that the same car and the same man had been stopped by a police officer in Haskell.

Dodridge stopped and told the officer what he had seen at the neighbor’s house.

       Officer Russ Hansley with the Haskell Police Department testified that on December

31, 2015, around 11:30 a.m., he stopped a white car with expired tags. He noticed a very

large television and electronic equipment in the backseat of the car and became suspicious

because an extension cord and drywall were still attached to the equipment. Hansley

identified Owens as the driver of the car. He placed Owens under arrest and took inventory

of the car. During the inventory, Hansley found a bag of prescription-pill bottles with the

name “Curtis Rushing” on them. Hansley contacted Rushing, who came to the scene and

identified other items belonging to him.

      Curtis Rushing testified that he had left his residence around 7:45 a.m. on December

31, 2015, to go hunting. He was sitting in his deer stand when he received a call from

Hansley. Rushing stated that, when he arrived at the scene where Owens had been stopped,

he saw his television, a DIRECTV box, the back from his entertainment center, a box

containing ammunition, a Wii station, and his medicine bag. Rushing stated that he did not

know Owens and had not given Owens or anyone else permission to take the items from

his home. He said that he had not left his door open and that the door facing had not been

broken when he left that morning.

                                            2
                                 Cite as 2017 Ark. App. 353

       Investigator Jason Teague with the Grant County Sheriff’s Office testified that he

arrived at the traffic stop to assist Hansley. He said that he accompanied Rushing back to

his residence and that they discovered a door that had been forced open. Teague said that

Rushing took him through the house, pointing to areas from which the items found in

Owens’s car had been stolen. Teague said that he later took a statement from Owens, who

claimed that he had found the items on the side of the road.

       Owens’s statement was introduced into evidence. According to Owens, he had been

driving around trying to find a transmission shop when he passed a wooded area and saw a

television in a ditch. Owens said, “I did not go in that man’s house, I did not take none of

his belongings. I did not do that.”

       Defense counsel moved for a directed verdict on both charges, but the trial court

denied those motions. The jury found Owens guilty of residential burglary and theft of

property. The State introduced Owens’s previous convictions for theft (two counts) and

residential burglary (four counts). The jury then sentenced Owens to thirty-five years and

fifteen years, respectively, and recommended that the sentences be served consecutively.

                                      II. Standard of Review

       On appeal, Owens argues that the trial court erred in denying his motions for

directed verdict. We treat a motion for directed verdict as a challenge to the sufficiency of

the evidence. Hubbard v. State, 2017 Ark. App. 93, 513 S.W.3d 289. In reviewing a

challenge to the sufficiency of the evidence, we view the evidence in a light most favorable

to the State and consider only the evidence that supports the verdict. Id. We affirm a

conviction if substantial evidence exists to support it. Id. Substantial evidence is that which

                                                3
                                 Cite as 2017 Ark. App. 353

is of sufficient force and character that it will, with reasonable certainty, compel a conclusion

one way or the other, without resorting to speculation or conjecture. Id. The credibility of

witnesses is an issue for the jury and not the court. Id. On appeal, we do not weigh the

evidence, nor do we weigh the credibility of witnesses. Stigger v. State, 2009 Ark. App. 596.

       The law makes no distinction between circumstantial and direct evidence when

reviewing for sufficiency of the evidence. Benton v. State, 2012 Ark. App. 71, 388 S.W.3d
488. Evidence of guilt is not less because it is circumstantial. Baca v. State, 2013 Ark. App.
524. The longstanding rule in the use of circumstantial evidence is that, to be substantial,

the evidence must exclude every other reasonable hypothesis than that of the guilt of the

accused. Id. The question of whether the circumstantial evidence excludes reasonable

hypotheses consistent with innocence is for the jury to decide. Id.

                                         III. Discussion

                                   A. Residential Burglary

       A person commits residential burglary if he or she enters or remains unlawfully in a

residential occupiable structure of another person with the purpose of committing any

offense punishable by imprisonment. Ark. Code Ann. § 5-39-201(a)(1) (Supp. 2015).

       Owens argues that there was no evidence whatsoever that he entered Rushing’s

residence for any purpose. Owens points out that the investigators did not take fingerprints

or other evidence from the scene; they did not attempt to determine the location from

which he had picked up the items later found in his car; and they did not attempt to obtain

his cell-phone records to pinpoint his location at the time of the burglary. In his statement




                                               4
                                Cite as 2017 Ark. App. 353

to police, Owens denied entering the residence or even being on Rushing’s property and

stated that he had found the items in a ditch.

       Despite any perceived weaknesses in the police’s investigation, the testimony

established that Rushing had left his home at 7:45 that morning, which created an

opportunity to burglarize the residence. Testimony revealed that a door to Rushing’s home

had been forced open in Rushing’s absence. Only approximately thirty minutes had elapsed

between the time Owens was seen by Dodridge coming from Rushing’s carport and the

time he was found in possession of items that Rushing identified as having come from inside

his residence. Possession of recently stolen property is prima facie evidence of guilt of

burglary of the party in whose possession the property is found, unless it is satisfactorily

accounted for to the jury. Stout v. State, 304 Ark. 610, 804 S.W.2d 686 (1991). The jury

was not required to believe Owens’s explanation that he had found the stolen property in a

ditch. Viewing this evidence in the light most favorable to the State and considering only

the evidence that supports the verdict, we hold that there was substantial evidence to support

Owens’s conviction for residential burglary.

                                    B. Theft of Property

       A person commits theft of property if he or she knowingly takes or exercises

unauthorized control over the property of another person with the purpose of depriving the

owner of the property. Ark. Code Ann. § 5-36-103(a)(1). The element of criminal intent

can seldom be proved by direct evidence and must be inferred from the facts and

circumstances of the crime. Hicks v. State, 2012 Ark. App. 667. The fact-finder need not lay

aside its common sense in evaluating the ordinary affairs of life and may consider and give

                                                 5
                                 Cite as 2017 Ark. App. 353

weight to any false, improbable, and contradictory statements made by a defendant to

explain suspicious circumstances. Id.

       Owens concedes that he was found in possession of the stolen items but argues that

there was insufficient evidence to show that he “had a clue that his possession was

unauthorized without resorting to speculation and conjecture.” Owens argues that

Dodridge did not see him take any items from Rushing’s property and did not see him in

possession of the stolen items prior to the traffic stop in Haskell.

       It is well settled that guilt can be established without eyewitness testimony. Baca,

supra. Rushing testified that he had not given anyone permission to take the stolen items

from his residence. Dodridge saw Owens leaving Rushing’s residence, and only thirty

minutes later Owens was found in possession of recently stolen property taken from inside

the residence. Again, the jury was not required to believe Owens’s statement about how he

had acquired the property. See, e.g., Brickey v. State, 2015 Ark. App. 175 (recognizing that

the unexplained or the unsatisfactory or the improbable explanation for possession of

recently stolen property may be considered as evidence of guilt of theft of property).

Considering all the facts and circumstances, the jury, without resorting to speculation or

conjecture, could have reasonably concluded that Owens knowingly took or exercised

unauthorized control over items belonging to Rushing. We hold that there was substantial

evidence to support Owens’s conviction for theft of property.

       Affirmed.
       WHITEAKER and MURPHY, JJ., agree.
       Philip C Wilson, for appellant.
       Leslie Rutledge, Att’y Gen., by: Kristen C. Green, Ass’t Att’y Gen., for appellee.

                                               6